DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s remarks received on July 12, 2022.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 101

The previous 101 rejection has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kriegman et al. (US 2002/0191109) and Clavenna, II et al. (US 2012/0314077, hereinafter Clavenna et al.).
Regarding claim 1, Kriegman et al. discloses a computer-implemented method of reconstructing a plate by processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
receiving main input from the main imaging device (“a real/action image of a puppet is filmed on a virtual studio set with a first camera to record a master camera angle shot” at paragraph 0026, line 2); 
receiving the capture device inputs from the capture devices (“a second real/action image of the same puppet, in the same real/action sequence, is recorded with another camera at a different camera angle to provide a second camera angle shot (e.g. close-up shot of same puppet from different camera angle)” at paragraph 0026, line 4); 
aligning two or more captured inputs (“In each instance, still frame images 501& 502 are initially composited with a virtual image and a back plate image, respectively, in accordance with the basic key-color processes and methods of FIGS. 1-3. Each of these composited images are further combined with one another, in accordance with the processes and methods of FIG. 4, to form image 503” at paragraph 0054, line 6); 
obtaining reconstruction selections (“Advantageously, as shown in FIG. 1, the puppeteers wear head-to-foot highly reflective keyable color suits, 110, 111 and 112. The suits include a hood, gloves, foot coverings and a piece of gauze, or similar material, over the eyes. The key-color of the material completely covering the puppeteers exactly matches the color of key-color screen 105. Similarly, table 104, rods 106-109, the studio floor, and all other objects in the set, except puppet 103, will exactly match the color of key-color screen 105” at paragraph 0038; “Since all objects shown on the set in FIG. 1, except for puppet 103, are the exact same key-color as screen 105, it is to be understood that all such objects can be eliminated from a shot taken of the set shown in FIG. 1 utilizing known key-color techniques. Advantageously, in this way, puppet 103 will appear autonomous, free and independent of control of the puppeteers in the final filmed scene” at paragraph 0044); and 
reconstructing a plate (“the second recorded image/sequence is composited with a still image that has been digitally created (e.g. also referred to as "back plate")” at paragraph 0026, line 13) based on the reconstruction selections, the aligned captured inputs, and the reconstruction selection to form a reconstructed plate (“When this multiple composite image appears within an action sequence of the puppet character (filmed from the master shot camera angle), the film sequence is energized by the close-up. As above noted, the master camera angle position data is essential to match the close-up with the virtual background of the master shot, and, thus, the proper compositing of the close-up image with the virtual background in the master shot image scene” at paragraph 0054, line 12) and
generating modified video content using the main input and the reconstructed plate (“Since all objects shown on the set in FIG. 1, except for puppet 103, are the exact same key-color as screen 105, it is to be understood that all such objects can be eliminated from a shot taken of the set shown in FIG. 1 utilizing known key-color techniques. Advantageously, in this way, puppet 103 will appear autonomous, free and independent of control of the puppeteers in the final filmed scene” at paragraph 0044; anything key-colored will be replaced by the virtual background).
Kriegman et al. does not explicitly disclose receiving reference stage parameters and normalization parameters associated with the capture device, storing the normalization parameters, normalizing the capture device inputs using normalization parameters to form normalized captured inputs, aligning the normalized captured inputs and reconstructing a plate based on the aligned normalized capture inputs.
Clavenna et al. teaches a computer-implemented method of reconstructing a plate by processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
receiving reference stage parameters and normalization parameters associated with the capture device (“Subjects (e.g., images) at each remote site may be isolated from their respective backgrounds, and camera settings for the remote cameras can be normalized to provide consistent perspectives” at paragraph 0013, line 4; “Remote video camera system 220 may track, collect, and/or transmit real-time position information of the cameras at the remote recording site. In one implementation, remote video camera system 220 may also receive position information (e.g., of cameras in primary video camera system 210) and/or position instructions (e.g., based on position information from primary video camera system 210) from synchronization controller 235” at paragraph 0019, line 10);
storing the normalization parameters (“Process 900 may further include determining normalized images sizes for the isolated images (block 920). For example, as described in connection with FIG. 8, overlay rendering unit 820 may use distance information from each camera 804 to normalize a size of isolated images 830-1, 830-2, and/or 830-3” at paragraph 0077, line 1);
normalizing the capture device inputs using normalization parameters to form normalized captured inputs (“For example, overlay rendering unit 820 may receive distance information from each of network interface devices 806 and determine a focal distance or magnification (zoom) value to be used by each of video cameras 804 to normalize isolated images received from network interface devices 806. Overlay rendering unit 820 may provide position/focal information to each video camera 804 (via network interface device 806) to have normalized image sizes sent from each remote site 800” at paragraph 0077, line 6);
aligning two or more normalized captured inputs (“Process 900 may also include generating different combined image sets of normalized isolated images (block 930) and overlaying each of the different combined image sets on virtual background (block 940),” at paragraph 0078, line 1); 
reconstructing a plate based on the reconstruction selections, the aligned normalized captured inputs, and the reconstruction selection to form a reconstructed plate (“For example, as described in connection with FIG. 8, overlay rendering unit 820 may insert, onto virtual background 840, a customized combination of images (or normalized images) for each remote site 800. For example, a composite video feed for a user at remote site 800-1 may include isolated images 830-2 and 830-3 from users of users at remote sites 800-2 and 800-3, while a composite video feed for a user at remote site 800-2 may include isolated images 830-1 and 830-3 from users of users at remote sites 800-1 and 800-3” at paragraph 0078, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the normalization parameters as taught by Clavenna et al. in reconstructing the plate of Kriegman et al. such that the final composited image has consistent appearance despite the difference in imaging conditions captured by each camera.
Regarding claim 2, Kriegman et al. discloses a method wherein the main imaging device includes a camera (“a real/action image of a puppet is filmed on a virtual studio set with a first camera to record a master camera angle shot” at paragraph 0026, line 2), the method further comprising replacing pixels in digitized video content captured with the camera to modify a captured scene in the digitized video content, wherein pixel color values of replaced pixels are determined based, at least in part, on the reconstruction selections and the capture device inputs (“Since all objects shown on the set in FIG. 1, except for puppet 103, are the exact same key-color as screen 105, it is to be understood that all such objects can be eliminated from a shot taken of the set shown in FIG. 1 utilizing known key-color techniques. Advantageously, in this way, puppet 103 will appear autonomous, free and independent of control of the puppeteers in the final filmed scene” at paragraph 0044; anything key-colored will be replaced by the virtual background).
Regarding claim 3, Kriegman et al. discloses a method further comprising: 
determining which objects in the captured scene are part of a plate and which objects are to be removed from the captured scene (“Since all objects shown on the set in FIG. 1, except for puppet 103, are the exact same key-color as screen 105, it is to be understood that all such objects can be eliminated from a shot taken of the set shown in FIG. 1 utilizing known key-color techniques. Advantageously, in this way, puppet 103 will appear autonomous, free and independent of control of the puppeteers in the final filmed scene” at paragraph 0044); and 
using results of determining for plate reconstruction (“When this multiple composite image appears within an action sequence of the puppet character (filmed from the master shot camera angle), the film sequence is energized by the close-up. As above noted, the master camera angle position data is essential to match the close-up with the virtual background of the master shot, and, thus, the proper compositing of the close-up image with the virtual background in the master shot image scene” at paragraph 0054, line 12).
Regarding claim 4, Clavenna et al. discloses a method wherein the reference stage parameters relate at least in part to what capture devices are being used and differences between the capture devices and the main imaging device (“Subjects (e.g., images) at each remote site may be isolated from their respective backgrounds, and camera settings for the remote cameras can be normalized to provide consistent perspectives” at paragraph 0013, line 4; “Remote video camera system 220 may track, collect, and/or transmit real-time position information of the cameras at the remote recording site. In one implementation, remote video camera system 220 may also receive position information (e.g., of cameras in primary video camera system 210) and/or position instructions (e.g., based on position information from primary video camera system 210) from synchronization controller 235” at paragraph 0019, line 10).
Regarding claim 6, Clavenna et al. discloses a method further comprising configuring the capture devices based on the normalization parameters (“For example, overlay rendering unit 820 may receive distance information from each of network interface devices 806 and determine a focal distance or magnification (zoom) value to be used by each of video cameras 804 to normalize isolated images received from network interface devices 806. Overlay rendering unit 820 may provide position/focal information to each video camera 804 (via network interface device 806) to have normalized image sizes sent from each remote site 800” at paragraph 0077, line 6).
Regarding claim 9, the Kriegman et al. and Clavenna et al. combination discloses a computer system for processing digital video, the system comprising:
at least one processor (computer processor as implied in Kriegman et al. at paragraph 0046; “Processing unit 320 may include one or more processors or microprocessors that interpret and execute instructions” Clavenna et al. at paragraph 0029, line 2); and
a computer-readable medium storing instructions executable, which when executed by the at least one processor, (software as associated with the computer in Kriegman et al. at paragraph 0046; “As described herein, device 300 may perform certain operations in response to processing unit 320 executing software instructions contained in a computer-readable medium, such as memory 330” Clavenna et al. at paragraph 0033, line 1), causes the system to carry out the method of claim 1 (see claim 1 above).
Regarding claim 10, the Kriegman et al. and Clavenna et al. combination discloses a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system (software as associated with the computer in Kriegman et al. at paragraph 0046; “As described herein, device 300 may perform certain operations in response to processing unit 320 executing software instructions contained in a computer-readable medium, such as memory 330” Clavenna et al. at paragraph 0033, line 1), causes the computer system to carry out the method of claim 1 (see claim 1 above).
Regarding claim 11, the Kriegman et al. and Clavenna et al. combination discloses a computer system comprising:
one or more processors (computer processor as implied in Kriegman et al. at paragraph 0046; “Processing unit 320 may include one or more processors or microprocessors that interpret and execute instructions” Clavenna et al. at paragraph 0029, line 2); and
a storage medium storing instructions, which when executed by at least one processor (software as associated with the computer in Kriegman et al. at paragraph 0046; “As described herein, device 300 may perform certain operations in response to processing unit 320 executing software instructions contained in a computer-readable medium, such as memory 330” Clavenna et al. at paragraph 0033, line 1), cause the system to implement the method of claim 1 (see claim 1 above).
Regarding claim 12, the Kriegman et al. and Clavenna et al. combination discloses a non-transitory carrier medium carrying reconstructed plate image information (“the second recorded image/sequence is composited with a still image that has been digitally created (e.g. also referred to as "back plate")” Kriegman et al. at paragraph 0026, line 13; storage implied for further processing) generated according to the method of claim 1.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kriegman et al., Clavenna et al. and Topiwala (US 10,621,779).
Regarding claim 7, Kriegman et al. discloses an image processing system comprising:
a first storage for a main scene capture, captured from a main imaging device (“a real/action image of a puppet is filmed on a virtual studio set with a first camera to record a master camera angle shot” at paragraph 0026, line 2; storage implied for further processing); 
receiving the capture device inputs from the capture devices (“a second real/action image of the same puppet, in the same real/action sequence, is recorded with another camera at a different camera angle to provide a second camera angle shot (e.g. close-up shot of same puppet from different camera angle)” at paragraph 0026, line 4); 
wherein two or more of the captured inputs are aligned (“In each instance, still frame images 501& 502 are initially composited with a virtual image and a back plate image, respectively, in accordance with the basic key-color processes and methods of FIGS. 1-3. Each of these composited images are further combined with one another, in accordance with the processes and methods of FIG. 4, to form image 503” at paragraph 0054, line 6); and  
a reconstructor that generates reconstructed imagery (“When this multiple composite image appears within an action sequence of the puppet character (filmed from the master shot camera angle), the film sequence is energized by the close-up. As above noted, the master camera angle position data is essential to match the close-up with the virtual background of the master shot, and, thus, the proper compositing of the close-up image with the virtual background in the master shot image scene” at paragraph 0054, line 12) based on reconstruction parameters (“the second recorded image/sequence is composited with a still image that has been digitally created (e.g. also referred to as "back plate")” at paragraph 0026, line 13) and reconstruction input selection (“Advantageously, as shown in FIG. 1, the puppeteers wear head-to-foot highly reflective keyable color suits, 110, 111 and 112. The suits include a hood, gloves, foot coverings and a piece of gauze, or similar material, over the eyes. The key-color of the material completely covering the puppeteers exactly matches the color of key-color screen 105. Similarly, table 104, rods 106-109, the studio floor, and all other objects in the set, except puppet 103, will exactly match the color of key-color screen 105” at paragraph 0038; “Since all objects shown on the set in FIG. 1, except for puppet 103, are the exact same key-color as screen 105, it is to be understood that all such objects can be eliminated from a shot taken of the set shown in FIG. 1 utilizing known key-color techniques. Advantageously, in this way, puppet 103 will appear autonomous, free and independent of control of the puppeteers in the final filmed scene” at paragraph 0044).
Kriegman et al. does not explicitly disclose a normalizer for normalizing inputs from capture devices using normalization parameters to form normalized captured inputs, a second storage for normalized capture data, output by the normalizer, a preprocessor that processes reference inputs, reference stage parameters, and capture device settings and that generates normalizing parameters, wherein two or more of the normalized captured inputs are aligned and a third storage for reference stage parameters and the normalizing parameters, coupled to an input of the normalizer.
Clavenna et al. teaches an image processing system comprising:
a normalizer for normalizing inputs from capture devices using normalization parameters (“Subjects (e.g., images) at each remote site may be isolated from their respective backgrounds, and camera settings for the remote cameras can be normalized to provide consistent perspectives” at paragraph 0013, line 4) to form normalized captured inputs (“For example, overlay rendering unit 820 may receive distance information from each of network interface devices 806 and determine a focal distance or magnification (zoom) value to be used by each of video cameras 804 to normalize isolated images received from network interface devices 806. Overlay rendering unit 820 may provide position/focal information to each video camera 804 (via network interface device 806) to have normalized image sizes sent from each remote site 800” at paragraph 0077, line 6);
a second storage for normalized capture data, output by the normalizer (implied that the data is stored for subsequent processing);
a preprocessor that processes reference inputs, reference stage parameters, and capture device settings (“Subjects (e.g., images) at each remote site may be isolated from their respective backgrounds, and camera settings for the remote cameras can be normalized to provide consistent perspectives” at paragraph 0013, line 4;“Remote video camera system 220 may track, collect, and/or transmit real-time position information of the cameras at the remote recording site. In one implementation, remote video camera system 220 may also receive position information (e.g., of cameras in primary video camera system 210) and/or position instructions (e.g., based on position information from primary video camera system 210) from synchronization controller 235” at paragraph 0019, line 10) and that generates normalizing parameters (“Process 900 may further include determining normalized images sizes for the isolated images (block 920). For example, as described in connection with FIG. 8, overlay rendering unit 820 may use distance information from each camera 804 to normalize a size of isolated images 830-1, 830-2, and/or 830-3” at paragraph 0077, line 1), wherein two or more of the normalized captured inputs are aligned (“Process 900 may also include generating different combined image sets of normalized isolated images (block 930) and overlaying each of the different combined image sets on virtual background (block 940),” at paragraph 0078, line 1); 
a third storage for reference stage parameters and the normalizing parameters, coupled to an input of the normalizer (implied that the parameters are at least temporarily stored for generation of the reconstructed plate); and
a reconstructor that generates reconstructed imagery based reconstruction parameters and reconstruction input selection (“For example, as described in connection with FIG. 8, overlay rendering unit 820 may insert, onto virtual background 840, a customized combination of images (or normalized images) for each remote site 800. For example, a composite video feed for a user at remote site 800-1 may include isolated images 830-2 and 830-3 from users of users at remote sites 800-2 and 800-3, while a composite video feed for a user at remote site 800-2 may include isolated images 830-1 and 830-3 from users of users at remote sites 800-1 and 800-3” at paragraph 0078, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the normalization parameters as taught by Clavenna et al. in reconstructing the plate of Kriegman et al. such that the final composited image has consistent appearance despite the difference in imaging conditions captured by each camera.

The Kriegman et al. and Clavenna et al. combination does not explicitly disclose that reconstructor is a machine-learning reconstructor.
Topiwala et al. teaches an image processing system comprising:
a machine-learning reconstructor that generates reconstructed imagery based reconstruction parameters and reconstruction input selection (“(1.) A point cloud (PC) model for each frame of a video of a user is generated using the sensor system, and using available local and central server resources. (2.) The PC is converted into a mesh representation of the video. (3.) The mesh is painted with captured and tiled texture from the RGB cameras. (4.) The ensemble of mesh+tiled texture video is then packaged and made available for incorporation into other contexts (video games, movies, other image/video material, etc.), and multimedia communications. These applications can use a mix of captured and stored data (and online server resources) for composition and communication” at col. 20, line 47; “An elementary example of augmented reality is shown in FIG. 37, where the image is composed using well-known green-screen techniques. FIG. 38 shows some of the consumer grade 3D (RGB-Depth) sensors available, and FIG. 39 shows a direct 3D capture from the Kinect sensor (without further processing such as smoothing/refinement), for illustrative purposes. These are the modern, consumer version of airport-grade versions (FIG. 36) used at major facilities, and even proposed for commercial use” at col. 20, line 59; see also Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a machine-learning reconstructor as taught by Topiwala et al. to generate the finale composition of the Kriegman et al. and Clavenna et al. combination as the “system leverages artificial intelligence (AI) based techniques such as deep learning, databases of 3D human shape models, algorithmic techniques such as edge detection, and other 2D and 3D mapping and analysis techniques” (Topiwala et al. at col. 7, line 20).
Regarding claim 8, the Kriegman et al., Clavenna et al. and Topiwala et al. combination discloses a system wherein the first storage, the second storage, and the third storage are portions of a shared computer memory storage system (see paragraph 0051 of Kriegman et al. and Clavenna et al. at paragraph 0030).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kriegman et al. and Clavenna et al. as applied to claim 1 above, and further in view of Grabli et al. (US 2020/0286284).
The Kriegman et al. and Clavenna et al. combination discloses the elements of claim 1 as described above. 
The Kriegman et al. and Clavenna et al. combination does not explicitly disclose one or more of a first camera having a resolution different than the main imaging device and/or a second camera optimized for a spectrum different than that of the main imaging device. 
Grabli et al. teaches a computer-implemented method of reconstructing a plate by processing images from a main imaging device using capture device inputs from capture devices, the capture devices comprising: 
one or more of a first camera having a resolution different than the main imaging device and/or a second camera optimized for a spectrum different than that of the main imaging device (“A band-pass filter (not shown) can be mounted on each IR camera 204, 206 such that each IR camera only captures a narrow spectrum in the IR domain. Additionally, each IR camera can be fitted with an "IR ring-shaped light" (not shown) made of a set of IR LEDs emitting in the desired spectrum. The light emitted by these rings is invisible to main camera 202 but produces a consistent "flat" illumination for IR cameras 204, 206” at paragraph 0028, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the alternative spectrum camera as taught by Grabli et al. for the secondary cameras of the Kriegman et al. and Clavenna et al. combination as the “IR cameras can make the data captured relatively easy to process” (Grabli et al. at paragraph 0028, last sentence).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 11,153,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘480 anticipate the instant claims.
Regarding claim 1, ‘480 discloses a computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices (col. 15, lines 7-10), the method comprising:
receiving reference stage parameters and normalization parameters associated with the capture device (col. 15, lines 11-12);
storing the normalization parameters (col. 15, line 13);
receiving main input from the main imaging device (col. 15, lines 14-16);
receiving the capture device inputs from the capture devices (col. 15, lines 17-18);
normalizing the capture device inputs using normalization parameters to form normalized captured inputs (col. 15, lines 19-20);
aligning two or more normalized captured inputs (col. 15, line 23);
obtaining reconstruction selections (col. 15, lines 24-25);
reconstructing a plate based on the reconstruction selections, the aligned normalized captured inputs, and the reconstruction selection to form a reconstructed plate (col. 15, lines 26-28); and
generating modified video content using the main input and the reconstructed plate (col. 15, lines 28-30).

Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,153,480 in view of Topiwala et al.
Regarding claim 7, ‘480 discloses an image processing system comprising: 
a first storage for a main scene capture, captured from a main imaging device (col. 15, lines 65-67);  
a normalizer for normalizing inputs from capture devices using normalization parameters to form normalized captured inputs (col. 16, lines 3-4); 
a second storage for normalized capture data, output by the normalizer; 
a preprocessor that processes reference inputs, reference stage parameters, and capture device settings and that generates normalizing parameters, wherein two or more of the normalized captured inputs are aligned (col. 15, lines 62-63; col. 16, lines 7); 
a third storage for reference stage parameters and the normalizing parameters, coupled to an input of the normalizer (col. 15, lines 62-63); and 
a reconstructor that generates reconstructed imagery based reconstruction parameters and reconstruction input selection (col. 16, lines 8-14).
‘480 does not explicitly disclose that reconstructor is a machine-learning reconstructor.
Topiwala et al. teaches an image processing system comprising:
a machine-learning reconstructor that generates reconstructed imagery based reconstruction parameters and reconstruction input selection (“(1.) A point cloud (PC) model for each frame of a video of a user is generated using the sensor system, and using available local and central server resources. (2.) The PC is converted into a mesh representation of the video. (3.) The mesh is painted with captured and tiled texture from the RGB cameras. (4.) The ensemble of mesh+tiled texture video is then packaged and made available for incorporation into other contexts (video games, movies, other image/video material, etc.), and multimedia communications. These applications can use a mix of captured and stored data (and online server resources) for composition and communication” at col. 20, line 47; “An elementary example of augmented reality is shown in FIG. 37, where the image is composed using well-known green-screen techniques. FIG. 38 shows some of the consumer grade 3D (RGB-Depth) sensors available, and FIG. 39 shows a direct 3D capture from the Kinect sensor (without further processing such as smoothing/refinement), for illustrative purposes. These are the modern, consumer version of airport-grade versions (FIG. 36) used at major facilities, and even proposed for commercial use” at col. 20, line 59; see also Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a machine-learning reconstructor as taught by Topiwala et al. to generate the finale composition of ‘480 as the “system leverages artificial intelligence (AI) based techniques such as deep learning, databases of 3D human shape models, algorithmic techniques such as edge detection, and other 2D and 3D mapping and analysis techniques” (Topiwala et al. at col. 7, line 20).

The following is a mapping of the claims of the instant application to the claims of ‘480:

Claims of Instant Application
Claims of ‘480
1
1 or 7 or 13
2
2
3
3
4
4
5
5
6
6
7
7 + Topiwala et al.
8
7 + obviousness
9
13
10
13
11
13
12
13



Response to Arguments

Summary of Remarks (@ response page labeled 6): Clavenna et al. is silent on stage parameters and normalization parameters associated with the capture device.

Examiner’s Response: Paragraph 0013 of Clavenna et al. as cited previously with respect to claim 7 also applies to the normalization and stage parameters of claim 1.  The locations of the cameras as described in paragraph 0019 are considered to be stage parameters.

Summary of Remarks (@ response page labeled 6): Clavenna et al. does not disclose aligning two of more normalized captured inputs.

Examiner’s Response: The cameras settings are normalized, thereby creating normalized captured images.  These images are further size normalized and then overlaid, which corresponds to aligning of two or more normalized captured inputs.

Summary of Remarks (@ response page labeled 7): Topiwala et al. does not disclose the machine-learning reconstructor.

Examiner’s Response: The disclosure of Figure 9 as previously cited describes an AI-based wearable visualization and fitness analysis.  This is a machine-learner.  This in conjunction with the augmented reality passages demonstrates a green-screen reconstruction using machine-learning.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662